            Case 2:20-cv-05412-ER Document 26 Filed 02/05/21 Page 1 of 9




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

TONIA SCOTT,                                  :
     Plaintiff,                               :
                                              :
       v.                                     :       CIVIL ACTION NO. 20-CV-5412
                                              :
RAYMOND TONKIN, et al.,                       :
    Defendants.                               :

                                        MEMORANDUM

ROBRENO, J.                                                               FEBRUARY 5, 2021

       Currently before the Court are Plaintiff Tonia Scott’s petitions to reconsider the Court’s

dismissal of her Complaint in this civil rights action and her petition to remove her state criminal

proceedings to this Court. (ECF Nos. 23-25.) For the following reasons, the Court will deny

those petitions and summarily remand Scott’s criminal actions to the Pike County Court of

Common Pleas.

I.     PROCEDURAL HISTORY AND PENDING PETITIONS

       Scott is currently confined at the Norristown State Hospital in connection with criminal

charges pending against her in Pike County. See Commonwealth v. Scott, Docket Nos. CP-52-

CR-0000096-2020, CP-52-CR-0000211-2020, CP-52-CR-0000687-2019 (C.P. Pike). Her

Complaint in this case raised constitutional claims pursuant to 42 U.S.C. § 1983 against Pike

County District Attorney Raymond Tonkin and Jessica Keith, identified in the Complaint as the

CEO of Norristown State Hospital, based on the criminal proceedings in Pike County, Scott’s

related confinement, and property seized from her. Scott sought release from custody and

suspension of the criminal charges in Pike County based on allegations that the Commonwealth
           Case 2:20-cv-05412-ER Document 26 Filed 02/05/21 Page 2 of 9




lacked jurisdiction to prosecute her. She also sought return of the property seized upon her arrest

in Pike County by troopers of the Pennsylvania State Police.

       In a December 9, 2020 Memorandum and Order, the Court dismissed Scott’s Complaint

pursuant to 28 U.S.C. § 1915A(b)(1), as legally frivolous and for failure to state a claim. The

Court dismissed Scott’s claims seeking release from custody and dismissal of the charges against

her in Pike County because such claims must be pursued in a habeas petition rather than a civil

rights action. See Scott v. Tonkin, Civ. A. No. 20-5412, 2020 WL 7240447, at *3 (E.D. Pa. Dec.

9, 2020). In any event, the Court found it appropriate to “abstain from interference in Scott’s

state criminal proceedings.” Id. at *4. To the extent Scott sought return of property seized by

Pennsylvania State Police upon her arrest in Pike County, the Court dismissed her claims

because she had not named any troopers as Defendants and, in any event, failed to state a due

process claim because she could seek return of her property in state court. Id. at *5. Although

the Court dismissed Scott’s Complaint, it did so “without prejudice to Scott challenging her

prosecution in state court, seeking the return of her property in state court, and/or filing a federal

habeas petition in the Middle District of Pennsylvania after exhausting state remedies.” Id. The

Court also noted that some of Scott’s allegations concerned conditions in which she was

confined at the Pike County Correctional Facility, which did not support a basis for a claim

against the named Defendants, and that, if Scott intended to raise claims based on events at that

facility “she must do so in a new lawsuit filed in the United States District Court for the Middle

District of Pennsylvania, which is the proper venue for any such claims.” Id. at *2 n.4.

       In dismissing Scott’s Complaint, the Court observed that:

       Prior to filing her Complaint in this Court, Scott filed a petition for a writ of
       habeas corpus pursuant to 28 U.S.C. § 2241 in the Middle District of
       Pennsylvania. In evaluating that petition, Judge Kane dismissed without
       prejudice any claims Scott raised on behalf of others, dismissed Scott’s claims

                                                  2
          Case 2:20-cv-05412-ER Document 26 Filed 02/05/21 Page 3 of 9




       challenging the conditions of confinement at PCCF without prejudice to her
       raising those claims in a separate lawsuit, and directed Scott to file an amended
       petition. See Scott v. Pike Cty. Corr. Facility, Civ. A. No. 20-828, 2020 WL
       5548721, at *1 (M.D. Pa. Sept. 16, 2020). Scott filed an amended habeas petition,
       which Judge Kane ultimately dismissed without prejudice because Scott “failed to
       demonstrate the extraordinary circumstances necessary for the Court to excuse her
       failure to exhaust and adjudicate her claims for relief on the merits.” Id. at *3.

Scott v. Tonkin, 2020 WL 7240447, at *2 (E.D. Pa. Dec. 9, 2020). Scott had also filed an

identical § 1983 Complaint in the Middle District of Pennsylvania, which was dismissed upon

screening. Id. at *3.

       Turning back to the instant case, following dismissal of the Complaint, the Court

received two “Petitions to Reconsider” from Scott, which appeared to seek an extension of time

for Scott to seek reconsideration of the dismissal of her Complaint. (ECF Nos. 16 & 17.) The

Court denied the extension request, because it was unable to grant such relief, see Fed. R. Civ. P.

6(b)(2), and ruled that to the extent these filings could be construed as motions for

reconsideration, they failed to meet the standard for relief. (See ECF No. 19.) Scott thereafter

filed a “Petition to dismiss with Prejudice, Petitioner Criminal Charges and Release Personal

Property.” (ECF No. 20.) The Court denied that petition because it essentially repeated the

allegations in Scott’s Complaint and failed for the same reasons. 1 (ECF No. 21.)

       On January 25, 2021, the Court received a “Petition to Reconsider” dated December 31,

2020, which was mailed in an envelope post-marked January 4, 2021. (ECF No. 23.) It appears

that this filing was delayed in the mail. (See ECF No. 22.) Scott subsequently submitted another

“Petition to Reconsider” asking the Court to remove her state criminal prosecution to this Court.




1
 It appears Scott also filed this document in her criminal proceedings. See Commonwealth v.
Scott, Docket Nos. CP-52-CR-0000096-2020, CP-52-CR-0000211-2020, CP-52-CR-0000687-
2019.


                                                 3
              Case 2:20-cv-05412-ER Document 26 Filed 02/05/21 Page 4 of 9




(ECF No. 24.) She then filed a “Petition to Remove State Criminal Prosecution into the U.S.

District Court Add Defendants and A Change of Venue.” (ECF No. 25.) At the same time, Scott

filed a new petition for a writ of habeas corpus, pursuant to 28 U.S.C. § 2241, which was

docketed as a new case. See Scott v. Commonwealth of Pa., Civ. A. No. 21-438 (E.D. Pa.).

Judge Kearney recently transferred that petition to the Middle District of Pennsylvania, finding

transfer appropriate regardless of whether Scott was pursuing claims under § 2241 or whether

she was attempting to file a complaint pursuant to § 1983. Id. (Feb. 4, 2021 Order).

II.     SCOTT IS NOT ENTITLED TO RELIEF

        A prisoner’s submission is considered filed at the time she hands it over to prison

authorities for forwarding to the Court. See Houston v. Lack, 487 U.S. 266, 276 (1988). The

Court’s final judgment was entered on December 9, 2020. (ECF No. 15.) Since Scott’s first

“Petition to Reconsider” is dated December 31, 2020 and was mailed January 4, 2021, (ECF No.

23), it was filed within the twenty-eight-day time-period set by Federal Rule of Civil Procedure

59(e). Scott’s “Petition to Remove State Criminal Prosecution into the U.S. District Court Add

Defendants and A Change of Venue,” raises essentially the same or similar arguments and

allegations as the first “Petition to Reconsider,” so the Court will consider the two motions

together. 2

        Scott’s Petitions seek assorted relief. The lengthy filings seek habeas relief (or

construction of Scott’s filings as a habeas petition), removal of Scott’s criminal proceedings

pursuant to 28 U.S.C. § 1455, and to add various defendants to assert claims against them under




2
  Scott’s second “Petition to Reconsider,” dated as “resubmitted” January 21, 2021 and mailed
January 22, 2021, (ECF No. 24), is not timely under Rule 59(e) and may be denied on that basis.
In any event, it is a one-page document that does not provide any basis for reconsideration or
other relief.
                                                  4
           Case 2:20-cv-05412-ER Document 26 Filed 02/05/21 Page 5 of 9




§ 1983. Scott’s allegations pertaining to these additional defendants can be grouped into the

following general categories: (1) those concerning her November 18, 2019 arrest in Pike County

and the seizure of her property and general treatment by Pennsylvania State Police; (2) those

concerning her criminal prosecution in Pike County; (3) those concerning the conditions at the

Pike County Correctional Facility, where Scott was incarcerated following her arrest on

November 18, 2019 until she was transferred to Norristown State Hospital; (4) those concerning

her custody at Norristown State Hospital; and (5) those concerning the conditions at Norristown

State Hospital. She also asks this Court to transfer her § 1983 claims to a federal court in New

York pursuant to 28 U.S.C. § 1404(a), and for the appointment of counsel. Scott’s primary goal,

however, appears to be release from imprisonment.

       A party seeking reconsideration must establish “(1) an intervening change in the

controlling law; (2) the availability of new evidence that was not available [at the time of the

Court’s prior ruling]; or (3) the need to correct a clear error of law or fact or to prevent manifest

injustice.” Max’s Seafood Café ex rel. Lou-Ann, Inc. v. Quinteros, 176 F.3d 669, 677 (3d Cir.

1999). Scott’s Petitions do not allege a clear error of law or fact that would entitle her to

reconsideration. Having reviewed Scott’s Complaint, the Court did not err in construing the

pleading under § 1983. Scott used the Court’s form complaint to be used for a prisoner claiming

violation of her civil rights, indicated by checking the appropriate location on the form that she

raised claims under § 1983, and invoked criminal statutes analogous to § 1983. (ECF No. 2 at

3.) Indeed, the United States District Court for the Middle District of Pennsylvania, when

presented with the same pleading, also understood Scott to be pursuing her claims under § 1983.

See Scott v. Tonkin, Civ. A. No. 20-02067, 2020 WL 6940828, at *1 (M.D. Pa. Nov. 25, 2020).

In any event, the Court dismissed Scott’s Complaint without prejudice to her filing a habeas



                                                  5
           Case 2:20-cv-05412-ER Document 26 Filed 02/05/21 Page 6 of 9




petition pursuant to § 2241, and she has since done so. See Scott v. Commonwealth of Pa., Civ.

A. No. 21-438 (E.D. Pa.). For all of these reasons, Scott is not entitled to reconsideration on this

issue. To the extent she seeks to pursue habeas relief, she must do so in her pending habeas

petition rather than by filing repeated requests in this case.

        Scott’s Petitions raise numerous arguments and allegations that were not contained in her

initial pleading. However, they do not advance an argument that the Court erred in dismissing

Scott’s § 1983 claims against the named Defendants because they sought improper relief, did not

state a claim, or appeared to concern events involving other individuals that took place in the

Middle District. To the extent Scott seeks reconsideration so that she may pursue numerous

claims against assorted defendants based on a range of unrelated events, she has not shown an

entitlement to reconsideration.

        Federal Rule of Civil Procedure 20 allows a plaintiff to join multiple defendants in one

action if: (a) “any right to relief is asserted against them jointly, severally, or in the alternative

with respect to or arising out of the same transaction, occurrence, or series of transactions or

occurrences”; and (b) “any question of law or fact common to all defendants will arise in the

action.” “For courts applying Rule 20 and related rules, ‘the impulse is toward entertaining the

broadest possible scope of action consistent with fairness to the parties; joinder of claims, parties

and remedies is strongly encouraged.’” Hagan v. Rogers, 570 F.3d 146, 153 (3d Cir. 2009)

(quoting United Mine Workers of Am. v. Gibbs, 383 U.S. 715, 724 (1966)). “But this

application, however liberal, is not a license to join unrelated claims and defendants in one

lawsuit.” McKinney v. Prosecutor’s Office, Civ. A. No. 13-2553, 2014 WL 2574414, at *14

(D.N.J. June 4, 2014) (internal quotations omitted). “Thus multiple claims against a single party




                                                   6
          Case 2:20-cv-05412-ER Document 26 Filed 02/05/21 Page 7 of 9




are fine, but Claim A against Defendant 1 should not be joined with unrelated Claim B against

Defendant 2.” George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007).

       As noted above, Scott seeks to pursue claims against defendants (apparently pursuant to §

1983) who were not originally identified as parties to this action, based on allegations pertaining

to five general categories: (1) Scott’s November 18, 2019 arrest in Pike County and the seizure

of her property and general treatment by Pennsylvania State Police; (2) Scott’s criminal

prosecution in Pike County; (3) the conditions of confinement at the Pike County Correctional

Facility, where Scott was incarcerated following her arrest on November 18, 2019 until she was

transferred to Norristown State Hospital; (4) Scott’s custody at Norristown State Hospital; and

(5) the conditions at Norristown State Hospital. For the reasons stated in the Court’s

Memorandum dismissing Scott’s Complaint, any challenges to Scott’s custody or seeking

dismissal of the criminal charges against her must be pursued in a habeas petition filed pursuant

to § 2241, and she is already proceeding on such a petition. Scott’s challenges to her arrest in

Pike County, her prosecution in Pike County, and the conditions of confinement at the Pike

County Correctional Facility must be pursued “in a new lawsuit filed in the United States District

Court for the Middle District of Pennsylvania, which is the proper venue for any such claims.” 3

Scott, 2020 WL 7240447, at *2 n.4; see also 28 U.S.C. §§ 118(b) & 1391(b). To the extent Scott

seeks to raise claims against employees of Norristown State Hospital based on her treatment




3
  The earliest date of events giving rise to Scott’s claims is the date of her arrest, November 18,
2019. Scott is informed that a two-year statute of limitations applies to civil rights claims under
42 U.S.C. § 1983. See 42 Pa. Cons. Stat. § 5524; Wallace v. Kato, 549 U.S. 384, 387 (2007).
Since it appears the statute of limitations has not yet run on Scott’s claims, she will not be
prejudiced by having to replead them in a new lawsuit filed in the proper district, rather than in
the context of a motion for reconsideration raising numerous new claims in an improper venue
that should not proceed together.


                                                 7
          Case 2:20-cv-05412-ER Document 26 Filed 02/05/21 Page 8 of 9




there and/or the conditions of her confinement — new claims based on subject matter distinct

from the subject matter of her initial Complaint — she must do so by initiating a new civil action

by filing a proper Complaint in accordance with the Federal Rules of Civil Procedure. 4 In other

words, Scott is not entitled to reconsideration of this Court’s judgment, which correctly

dismissed the claims in her initial Complaint, so that she may pursue new claims against new

defendants.

       Scott also seeks to remove her three criminal prosecutions from the Pike County Court of

Common Pleas to this Court pursuant to 28 U.S.C. § 1455 based essentially on arguments that

the Commonwealth lacks jurisdiction to prosecute her. Under that statute, when a defendant in a

state criminal case attempts to remove the case to federal court, the federal district court must

promptly examine the Notice of Removal and determine whether the case can properly be

removed. 28 U.S.C. § 1455(b)(4). “If it clearly appears on the face of the notice and any

exhibits annexed thereto that removal should not be permitted, the court shall make an order for

summary remand.” Id. The removal statute specifies that a state court defendant “desiring to

remove any criminal prosecution from a State court shall file in the district court of the United

States for the district and division within such prosecution is pending a notice of removal signed

pursuant to Rule 11 of the Federal Rules of Civil Procedure. . . .” 28 U.S.C. § 1455(a). Under

this provision Scott cannot remove criminal matters from the Pike County Court of Common

Pleas, which is located in the Middle District of Pennsylvania, to the United States District Court

for the Eastern District of Pennsylvania. Accordingly, summary remand is appropriate.

Furthermore, to the extent Scott asks this Court to transfer any civil claims to federal courts in




4
 Scott is again informed that a two-year statute of limitations applies to civil rights claims under
42 U.S.C. § 1983. See supra n.3.
                                                  8
           Case 2:20-cv-05412-ER Document 26 Filed 02/05/21 Page 9 of 9




New York pursuant to 28 U.S.C. § 1404(a), there no basis to do so. Nor is she entitled to

counsel. See Tabron v. Grace, 6 F.3d 147, 155 (3d Cir. 1993) (in determining whether

appointment of counsel is appropriate, the Court should first determine whether plaintiff’ s

lawsuit has a legal basis).

III.   CONCLUSION

       For the foregoing reasons, the Court will deny Scott’s pending Petitions and summarily

remand her criminal cases to the Pike County Court of Common Pleas. An appropriate Order

follows.




                                                9
